Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The appellant claims the lot in question—a beach and water lot in San Francisco—by a sale and conveyance by the Commissioners of the old Sinking Fund of 1850. This Board was constituted by an ordinance of the city, and its powers and objects are set out in the case of Smith v. Morse, 2 Cal. 524. The validity and effect of the ordinance were passed upon in the case above cited, and it was there affirmed that the city had no power to authorize the Board to sell this land, and that the Legislature had not ratified or confirmed this ordinance. This want of power the Court deduced from a construction of the charter of the corporation. The arguments in the opinion, and those of the respondent’s counsel, are very strong to show that the corporate authorities had no power to divest themselves of, and vest in this Board, the extensive and responsible powers and faculties which were attempted to be given by the ordinance. As the case of Smith v. Morse expressly holds that these acts are void, we do not feel justified, under the circumstances, in disturbing the decision. This view is decisive of the plaintiff’s case, for he rests for title upon the deed from the Commissioners of the Sinking Fund.
*515This decision has no application to the Board of Commissioners of the Funded Debt, organized after the dissolution of the first Board of the Sinking Fund Commissioners.
Judgment affirmed.